 Case 3:19-cv-02496-LAB-RBB Document 1 Filed 12/30/19 PageID.1 Page 1 of 30



1 MICHAEL G. KING (SBN 145477)
  THOMAS H. CASE (SBN 116660)
2 HENNELLY & GROSSFELD LLP
  4640 Admiralty Way, Suite 850
3 Marina del Rey, CA 90292
  Telephone: (310) 305-2100
4 Facsimile: (310) 305-2116
  mking@hgla.com
5 tcase@hgla.com
6 Attorneys for Plaintiff
  FirstFire Global Opportunities Fund, LLC
7
8                          UNITED STATES DISTRICT COURT
9                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
11    FirstFire Global Opportunities Fund,   )   Case No.: '19CV2496 LAB RBB
                                             )
12    LLC,                                   )
                                             )   PLAINTIFF FIRSTFIRE GLOBAL
13                      Plaintiff,           )   OPPORTUNITIES FUND, LLC’S
                                             )
14                                           )   COMPLAINT FOR:
      v.                                     )
15                                           )     1. Federal Securities Law (15 U.S.C.
                                             )
16    Generation Next Franchise Brands,      )        § 78j(b); 17 C.F.R. § 240.10b.5;
      Inc.;                                  )        15 U.S.C. § 77a)
17    Nicholas Yates;                        )     2. California Securities Law (Cal.
                                             )
18    Ryan Polk;                             )        Corp. Code §§ 25110, 25402,
      Christopher Maudlin;                   )        25500)
19    Lavaille Lavette;                      )     3. Breaches of contracts;
                                             )
20    Thomas McChesney;                      )     4. Breaches of implied covenant of
      Arthur Budman;                         )        good faith and fair dealing;
21    Anthony Mauriello;                     )     5. Unjust enrichment;
                                             )
22    Tabitha Burke; and                     )     6. Breaches of fiduciary duty;
      Does 1 through 25, inclusive,          )     7. Fraud and deceit;
23                                           )     8. Negligent misrepresentation;
                                             )
24                      Defendants.          )     9. California Business and
                                             )        Professions Code, § 17200
25                                           )
                                             )   AND DEMAND FOR JURY TRIAL
26
27
28
     {00344025 }                           1
                                       COMPLAINT
 Case 3:19-cv-02496-LAB-RBB Document 1 Filed 12/30/19 PageID.2 Page 2 of 30



1                                        TABLE OF EXHIBITS
2                                                                                                  Page(s)
3 Exhibit A – Confidential Private Placement Memorandum ............................. 31-70
4 Exhibit B – Defendants’ Spring Debt Schedule .............................................. 71- 72
5 Exhibit C – June 2019 Email Thread .............................................................. 73 - 82
6 Exhibit D – 6-D Company Debt ...................................................................... 83 - 84
7 Exhibit E – VEND Form 10-K filed October 16, 2019 ................................... 85 - 89
8 Exhibit F – Demand Letter dated October 24, 2019........................................ 90 - 92
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     {00344025 }                                    2
                                                COMPLAINT
 Case 3:19-cv-02496-LAB-RBB Document 1 Filed 12/30/19 PageID.3 Page 3 of 30



 1                                   I. INTRODUCTION
 2             1.   The Plaintiff, FirstFire Global Opportunities Fund, LLC, (hereinafter
 3 “FirstFire” or the “Fund”), respectfully submits its Complaint and Demand for Jury
 4 Trial (hereinafter the “Complaint”) against the Defendants, Generation Next
 5 Franchise Brands, Inc., (hereinafter the “Company” or “VEND”), and Nicholas Yates
 6 (hereinafter “Yates”), Ryan Polk (hereinafter “Polk”), Christopher Maudlin
 7 (hereinafter “Maudlin”), Lavaille Lavette (hereinafter “Lavette”), Thomas
 8 McChesney (hereinafter “McChesney”), Arthur Budman (hereinafter “Budman”),
 9 Anthony Mauriello (hereinafter “Mauriello”), and Tabitha Burke (hereinafter
10 “Burke”) (collectively hereinafter the “Individual Defendants” and, with the
11 Company, hereinafter as the “Defendants”) in the above-captioned action. The
12 Plaintiff’s allegations, as set out herein, are asserted for its general, compensatory and
13 consequential damages and equitable relief arising from, and resulting from, the
14 Defendants’ violations of the following:
15                  a)    Section 10(b) of the Securities Exchange Act of 1934, as amended
16                        (hereinafter the "Exchange Act"), 15 U.S.C. §78j(b), and Rule
17                        10b-5 promulgated thereunder, 17 C.F.R. §240.10b-5;
18                  b)    California Securities Law of 1968, as amended, CA Corporations
19                        Code, §§ 25110, 25500 & 25401;
20                  c)    breaches of contracts;
21                  d)    breaches of implied covenant of good faith and fair dealing;
22                  e)    unjust enrichment;
23                  f)    breaches of fiduciary duty;
24                  g)    fraud and deceit;
25                  h)    negligent misrepresentation; and/or
26                  i)    California Business and Professions Code, § 17200
27             2.   The Plaintiff further alleges that, as a result and as caused by the
28 Defendants’ securities fraud (federal and state), breaches, actions, omissions, policies,
     {00344025 }                              3
                                          COMPLAINT
 Case 3:19-cv-02496-LAB-RBB Document 1 Filed 12/30/19 PageID.4 Page 4 of 30



 1 practices, and/or courses of conduct, FirstFire has suffered irreparable harm, requiring
 2 injunctive relief and specific performance, harm to its business and reputation in the
 3 investment industry, damages from the Defendants’ fraudulent, unfair and deceptive
 4 anti-competitive acts, causing lost revenue, lost profits and prospective business,
 5 together with its injuries and damages.
 6             3.   The Plaintiff respectfully requests that its causes of action against the
 7 Defendants proceed to a trial by jury, that a judgment be entered on all Counts against
 8 the Defendants and that FirstFire be awarded its general, compensatory and
 9 consequential damages and losses, costs, interest, plus multiple and/or punitive
10 damages, attorneys’ fees, and grant, order and enter temporary, preliminary and
11 permanent injunctive and equitable relief, and grant, order and enter declaratory relief,
12 and any such other relief as this Honorable Court deems just and appropriate.
13                                        II. PARTIES
14             4.   The Plaintiff, FirstFire Global Opportunities Fund, LLC, is a limited
15 liability company, duly organized in the State of Delaware, with its principal place of
16 business located at 1040 First Avenue, Suite 190, New York, New York 10022.
17             5.   Upon information and belief, the Defendant, Generation Next Franchise
18 Brands, Inc., is a public corporation, duly organized in the State of Nevada, with a
19 principal place of business located at 2620 Financial Court, Suite 100, San Diego,
20 California 92117.
21             6.   Upon information and belief, the Defendant, Nicholas Yates, is, or was
22 during the relevant time, the Chairman of the Board of Directors, Founder, and Chief
23 Executive Officer (hereinafter “CEO”) of the Company, and is a resident of the State
24 of California, with a principal place of business located at 2620 Financial Court, Suite
25 100, San Diego, California 92117.
26             7.   According to the Company’s Private Placement Memorandum
27 (hereinafter the “Memorandum” or the “PPM”) delivered to the Plaintiff in connection
28 with its securities investment, as attached, restated and incorporated by reference
     {00344025 }                              4
                                          COMPLAINT
 Case 3:19-cv-02496-LAB-RBB Document 1 Filed 12/30/19 PageID.5 Page 5 of 30



 1 hereto as Exhibit A:
 2                  “Mr. Yates has been a founder and the Chairman of our company
 3                  since its formation in March 2016 and has held the position of
                    Chairman with GNFB since July 2013, focusing on developing
 4                  company-owned businesses, international franchising, company
 5                  financings and investor relations. Since September 2018, Mr.
                    Yates has been Chief Executive Officer of GNFB. From February
 6                  2013 to October 2014, he was FHV’s Vice President of Corporate
 7                  Operations. From 2006 to 2010 Mr. Yates oversaw the operations
                    of FHV Holdings Corp. (“FHV Holdings”), a California
 8
                    corporation incorporated in April 2006 in Solana Beach,
 9                  California. Since July 2013,Mr. Yates has served as the Chairman
                    of the Board of Directors of GNFB and has also been the Vice
10
                    President of Operations for GNFB. On September 27, 2018, the
11                  board of directors of Generation Next Franchise Brands, Inc. (the
                    “Company”) appointed Nick Yates as Chief Executive Officer of
12
                    the Company.”
13
14 PPM (Exhibit A), at p.16.
15             8.   Upon information and belief, the Defendant, Ryan Polk, is, or was during
16 the relevant time, the Chief Operating Officer (hereinafter “COO”) and Chief
17 Financial Officer (hereinafter “CFO”) of the Company, and is a resident of the State
18 of California, with a principal place of business located at 2620 Financial Court, Suite
19 100, San Diego, California 92117.
20             9.   According to the Company’s Private Placement Memorandum delivered
21 to the Plaintiff in connection with its securities investment:
22                  “Ryan Polk as the Chief Operating Officer and Chief Financial
                    Officer of the Company. Mr. Polk has held President, CFO, and
23                  COO positions with founder and private equity owned consumer
24                  products companies with revenues above $150 million. Before
                    joining the Company, Polk served as the CFO and COO of
25                  Cellpoint Corporation whose principal business was the
26                  reclamation and recycling of Apple and Samsung mobile device
                    parts for the major US mobile network operators. The previous six
27                  years, he filled executive roles in the portfolio companies owned
28                  by LDI, a family office based in Indianapolis. LDI actively

     {00344025 }                              5
                                          COMPLAINT
 Case 3:19-cv-02496-LAB-RBB Document 1 Filed 12/30/19 PageID.6 Page 6 of 30



 1                   managed investments in distribution, light manufacturing, and
 2                   supply chain management. He led the mergers and acquisition
                     team for LDI as well. Polk also served as the VP Corporate FP&A
 3                   for Brightpoint, a publicly traded, Fortune 100 mobile device
 4                   logistics company, based in Indianapolis prior to its sale to Ingram
                     Micro. He has 18 consecutive years of experience working with
 5                   international employees, customers, and suppliers. At Generation
 6                   Next, Ryan will be responsible for managing the supply chain and
                     internal operations while also guiding the strategic and financial
 7                   management of the company. He is an alum of Ernst & Young.”
 8
     Id. (Exhibit A), at pp.16-17.
 9
10             10.   Upon information and belief, the Defendant, Christopher Maudlin, is, or
11 was during the relevant time, the Independent Director and Chairman of the Audit
12 Committee of the Company, and is a resident of the State of California, with a
13 principal place of business located at 2620 Financial Court, Suite 100, San Diego,
14 California 92117.
15             11.   According to the Company’s Private Placement Memorandum delivered
16 to the Plaintiff in connection with its securities investment:
17                   “Chris will serve as the Chairman of the Company’s audit
18                   committee. Chris Maudlin is currently Head of the Private Client
                     Group at Artivest, a New York and California based Financial.
19                   Chris brings 14 years of experience in investment consulting to his
20                   current role. Chris has been with Artivest (formerly Altegris) for
                     over 9 years. Prior to joining Altegris in 2009, Chris worked in
21                   investment advisory roles at several companies, including Merrill
22                   Lynch and Morgan Stanley. Chris received a BA in
                     Communications from University of California, Davis, holds the
23                   designation of Chartered Alternative Investment Analyst (CAIA)
24                   and Series 7, 24, 31 and 66 licenses.”

25 Id. (Exhibit A), at p.17.
26             12.   Upon information and belief, the Defendant, Lavaille Lavette, is, or was
27 during the relevant time, the Independent Director of the Company, and is a resident
28 of the State of California, with a principal place of business located at 2620 Financial
     {00344025 }                                6
                                            COMPLAINT
 Case 3:19-cv-02496-LAB-RBB Document 1 Filed 12/30/19 PageID.7 Page 7 of 30



 1 Court, Suite 100, San Diego, California 92117.
 2             13.   According to the Company’s Private Placement Memorandum delivered
 3 to the Plaintiff in connection with its securities investment:
 4                   “With a Master’s in Education, Lavaille Lavette has worked as an
 5                   investment broker, schoolteacher, school district administrator,
                     speechwriter, marketing executive and sales/merchandising
 6                   leader. A best-selling author, marketing and educational expert,
 7                   Lavaille served as the Special Advisor to the U.S. Secretary of
                     Education, 2001 – 2005. Lavaille is a Founding Board Member
 8                   and the first President of the Luanda Africa Sister City
 9                   Association. She is involved in a number of international
                     charitable ventures.
10
11                   Currently she heads up a branding/marketing consulting firm and
                     multi-media packaging company. In addition to the branding and
12                   marketing of well-known personalities, the company develops and
13                   markets products in the airport, publishing, food, and the sports
                     industry. Over the past 15 years Lavaille has used her
14                   merchandising and sales expertise to manage a number of airport
15                   food and retail concepts.

16                   Lavaille combined three of her passions (Time Management,
                     Leadership Training and Charitable Causes) with the creation of
17
                     the 86400 Seconds Movement, “Making a Difference, Being The
18                   Difference.” There are 86,400 seconds in a day; the 86400 Seconds
                     Movement is the instigator for a renewed life of intention and
19
                     relevance.       (86400         faith.com,      86400campus.com,
20                   86400movement.com) Lavette is also the co-author of Yolanda
                     Adams’ Points of Power, and author of the best-selling children’s
21
                     book series, Steve Harvey presents “The Adventures of Roopster
22                   Roux.” Lavette is co-founder of Every Child An Author. ECAA is
                     on a mission to make every child in America a published author,
23
                     one grade level at a time. (http://everychildanauthor .com) She
24                   teamed with Fox 26 network to spearhead Fox’s on air 86400
25                   Book Club For Kids. (http://86400bookclub.com) During her
                     leisure time she is an active skateboarder, loves to cook and spend
26                   time with her family and friends.”
27 Id. (Exhibit A), at p.17.
28
     {00344025 }                               7
                                           COMPLAINT
  Case 3:19-cv-02496-LAB-RBB Document 1 Filed 12/30/19 PageID.8 Page 8 of 30



 1             14.   Upon information and belief, the Defendant, Thomas McChesney, is, or
 2 was during the relevant time, a Director of the Company, and is a resident of the State
 3 of California, with a principal place of business located at 2620 Financial Court, Suite
 4 100, San Diego, California 92117.
 5             15.   Upon information and belief, the Defendant, Arthur Budman, is, or was
 6 during the relevant time, a Director of the Company, and is a resident of the State of
 7 California, with a principal place of business located at 2620 Financial Court, Suite
 8 100, San Diego, California 92117.
 9             16.   Upon information and belief, the Defendant, Anthony Mauriello, is, or
10 was during the relevant time, a Director of the Company, and is a resident of the State
11 of California, with a principal place of business located at 2620 Financial Court, Suite
12 100, San Diego, California 92117.
13             17.   Upon information and belief, the Defendant, Tabitha Burke, is, or was
14 during the relevant time, a Director of the Company, and is a resident of the State of
15 California, with a principal place of business located at 2620 Financial Court, Suite
16 100, San Diego, California 92117.
17                                 III. JURISDICTION AND VENUE
18             18.   The Plaintiff asserts that this Honorable Court has jurisdiction over this
19 action pursuant to 28 U.S.C. § 1331, and under the Securities Act of 1933, as
20 amended, 15 U.S.C. §§ 77a, et seq. (hereinafter the “Securities Act”), and under the
21 Exchange Act, 15 U.S.C. §§ 78a, et seq.
22             19.   The Plaintiff contends that, pursuant to 28 U.S.C. § 1391(b), venue is
23 proper in the Southern District of California in that, pursuant to the Transaction
24 Documents (as each is defined below), the Plaintiff FirstFire and Defendant VEND
25 agreed that any and all disputes between and/or among them shall be brought, inter
26 alia, in the state or federal courts in the San Diego, California. Additionally, this Court
27 is in such District where the Defendant VEND is headquartered and has its principal
28 place of business, and is the residence, upon information and belief, of the Individual
     {00344025 }                               8
                                           COMPLAINT
 Case 3:19-cv-02496-LAB-RBB Document 1 Filed 12/30/19 PageID.9 Page 9 of 30



 1 Defendants.
 2             20.   The Plaintiff states that This Court has personal jurisdiction, generally
 3 and specifically, over the Defendants by express terms of the Private Placement
 4 Memorandum, the Subscription Agreement (hereinafter the “Subscription”), and by
 5 the Convertible Promissory Note (hereinafter the “Note”),(collectively hereinafter the
 6 “Transaction Documents”), and as arising from the Company’s principal place of
 7 business and the Individual Defendants’ residence as located in San Diego, California
 8                                   IV. FACTUAL BACKGROUND
 9             A.    Defendant’s Misrepresentations and Omissions of Material Facts
10                   and Securities Fraud in Connection with Offer, Purchase and Sale
11                   of Securities
12             21.   The Plaintiff asserts and alleges that the Defendants misrepresented,
13 omitted and failed to provide material facts to FirstFire in connection with its
14 securities investments and in connection with the offer, purchase and sale of securities,
15 and especially with respect to intentional omission by the Defendants regarding
16 significant outstanding debt obligations incurred by the Company immediately
17 preceding the Fund’s securities investments into the Company.
18             22.   In or about the spring of 2019, the Plaintiff and the Defendants
19 communicated regarding a potential investment by FirstFire into VEND, in
20 accordance with the Private Placement Memorandum, as prepared by the Company
21 and as distributed to prospective investors, such as FirstFire.
22             23.   A true copy of the PPM is attached, restated and incorporated by
23 reference hereto as Exhibit A.
24             24.   On page 4 of the PPM and in connection with the offer, purchase and sale
25 of VEND securities, the Defendants made the representation to FirstFire that
26 provided, in pertinent part, as follows:
27                   “BEFORE INVESTING, THE COMPANY: (1) WILL GRANT
28                   EACH PROSPECTIVE INVESTOR THE OPPORTUNITY TO

     {00344025 }                               9
                                           COMPLAINT
Case 3:19-cv-02496-LAB-RBB Document 1 Filed 12/30/19 PageID.10 Page 10 of 30



 1                   REVIEW ADDITIONAL DOCUMENTS AND TO ASK
 2                   QUESTIONS OF, AND TO RECEIVE ANSWERS FROM, THE
                     OFFICERS OF THE COMPANY CONCERNING THE
 3                   COMPANY AND THE TERMS AND THE CONDITIONS OF
 4                   THIS OFFERING OR ANY OTHER MATTER SET FORTH
                     HEREIN; AND (2) SUPPLY ANY ADDITIONAL
 5                   INFORMATION, TO THE EXTENT THE COMPANY
 6                   POSSESSES SUCH INFORMATION OR CAN ACQUIRE IT
                     WITHOUT UNREASONABLE EFFORT OR EXPENSE,
 7                   NECESSARY TO VERIFY THE ACCURACY OF THE
 8                   INFORMATION SET FORTH HEREIN.”
 9 Id. (Exhibit A), at p.4.
10             25.   The Plaintiff asserts that this representation by the Defendants in the
11 Memorandum, made in connection with the offer, purchase and sale of VEND
12 securities, was false and misleading, which the Fund relied upon, to its detriment.
13             26.   Indeed, in or about June 2019, the Plaintiff did, in fact, request “any
14 additional information,” including updated debt information, from the Defendants,
15 who had a duty to tell the truth to the Plaintiff. Unfortunately, the Defendants lied,
16 provided false information and omitted material information and thereby misleading
17 the Plaintiff, in direct contravention of the statements in the PPM, and which FirstFire
18 relied upon, to its detriment.
19             27.   On page 14 of the PPM and in connection with the offer, purchase and
20 sale of VEND securities, the Defendants made the further representation to FirstFire
21 that provided, in pertinent part, as follows:
22                   “Filing Status:     The Company is currently filing periodic
23                   reports pursuant to the Securities Exchange Act of 1934, as
                     amended (the “Exchange Act”) and will stay current with all
24
                     financial filings as required under Rule 144, or rules and
25                   regulations of the Securities and Exchange Commission.”
26 Id. (Exhibit A), at p.14 (original bold and italics; underlined emphasis added).
27 / / /
28 / / /
     {00344025 }                              10
                                           COMPLAINT
Case 3:19-cv-02496-LAB-RBB Document 1 Filed 12/30/19 PageID.11 Page 11 of 30



 1             28.   The Plaintiff asserts that this representation of the Defendants in the
 2 Memorandum, made in connection with the offer, purchase and sale of VEND
 3 securities, was false and misleading, which the Fund relied upon, to its detriment.
 4             29.   In direct violation to the Defendants’ statements in the PPM, the
 5 Company has failed to stay current with its periodic filings with the U.S. Securities
 6 and Exchange Commission (hereinafter the “SEC” or the “Commission”), to the
 7 detriment of the Plaintiff.
 8             30.   On page 19 of the PPM and in connection with the offer, purchase and
 9 sale of VEND securities, the Defendants made the further representation to FirstFire
10 that provided, in pertinent part, as follows:
11                   “We do not know whether additional financing will be available
12                   when needed, or, if available, whether the terms of any financing
                     will be favorable to us. The current worldwide financing
13                   environment is challenging, which could make it more difficult for
14                   us to raise funds on reasonable terms, or at all. To the extent we
                     raise additional capital by issuing equity securities, our
15                   stockholders may experience substantial dilution and the new
16                   equity securities may have rights, preferences or privileges senior
                     to those of our common stock.”
17
18 Id. (Exhibit A), at p.19 (underlined emphasis added).
19       31. The Plaintiff asserts that this representation of the Defendants in the
20 Memorandum, made in connection with the offer, purchase and sale of VEND
21 securities, was false and misleading, which the Fund relied upon, to its detriment.
22             32.   Unfortunately, the Defendants lied, provided false information and
23 omitted material information and thereby misleading the Plaintiff, in direct
24 contravention of the statements in the PPM, and which FirstFire relied upon, to its
25 detriment. In truth and in fact, on or about June 4, 2019, the Defendants entered into
26 an undisclosed transaction with others that effectively diluted FirstFire, by a
27 misleading omission in violation of the Defendants’ duty to disclose material
28 information.
     {00344025 }                              11
                                           COMPLAINT
Case 3:19-cv-02496-LAB-RBB Document 1 Filed 12/30/19 PageID.12 Page 12 of 30



 1             33.   The Defendants’ undisclosed transaction with others was made in direct
 2 violation of the statements in the PPM, upon which the Plaintiff relied, to its detriment.
 3             34.   On page 20 of the PPM and in connection with the offer, purchase and
 4 sale of VEND securities, the Defendants made the further representation to FirstFire
 5 that provided, in pertinent part, as follows:
 6                   “If for any reason the Offering is deemed not to qualify as exempt
 7                   under Regulation D, and if no other exemption from registration
                     or qualification is available, and the Offering is not registered or
 8                   qualified with the applicable federal or state authorities, the offer
 9                   and sale of Shares would be deemed to have been made in
                     violation of the applicable laws requiring such registration or
10                   qualification. As a remedy, in the event of such violation, each
11                   investor purchasing securities in the Offering would have the right
                     to rescind his or her purchase of securities and to have his, her or
12
                     its purchase price returned.”
13
14 Id. (Exhibit A), at p. 19 (underlined emphasis added).
15             35.   The Plaintiff asserts that this representation of the Defendants in the
16 Memorandum, made in connection with the offer, purchase and sale of VEND
17 securities, was false and misleading, which the Fund relied upon, to its detriment.
18             36.   By its demand, FirstFire has sought, and continues to seek, rescission of
19 the transaction with the Defendants, together with its damages, and an assessment of
20 punitive damages, costs and attorney’s fees.
21             37.   On page 22 of the PPM and in connection with the offer, purchase and
22 sale of VEND securities, the Defendants made the further representation to FirstFire
23 that provided, in pertinent part, as follows:
24                   “The notes issued to investors in this offering that purchase at least
25                   $250,000 in notes contain provisions that are more favorable to
                     such investors, and other purchasers of notes will not receive the
26                   benefits of such provisions and may be harmed by such provisions.
27                   The form of notes to be issued in this offering provide that for
                     investors purchasing at least $250,000 in principal amount of
28                   notes, such investors will receive a “most favored nation” clause.
     {00344025 }                               12
                                            COMPLAINT
Case 3:19-cv-02496-LAB-RBB Document 1 Filed 12/30/19 PageID.13 Page 13 of 30



 1                This clause provides that if the Company issues certain securities
 2                during the first seven months after issuance, which securities
                  contain terms that are more favorable than the terms set forth in
 3                the notes, then the holder of such notes shall receive such new
 4                terms. If an investor in this offering does not purchase $250,000 in
                  principal amount of notes, such investor will not receive the same
 5                benefit.”
 6   Id. (Exhibit A), at p. 22 (underlined emphasis added).
 7             38.   The Plaintiff asserts that this representation of the Defendants in the
 8 Memorandum, made in connection with the offer, purchase and sale of VEND
 9 securities, was false and misleading, which the Fund relied upon, to its detriment. In
10 violation to the PPM, FirstFire has not received “most favored nation” treatment by
11 the Defendants, who committed fraud in connection with the offer, purchase and sale
12 of securities to the Plaintiff.
13       39. In Section 2(B) and on page B-2 of the Subscription Agreement and in
14 connection with the offer, purchase and sale of VEND securities, the Defendants made
15 the further representation to FirstFire that provided, in pertinent part, as follows:
16                   “Subscriber has such financial and business knowledge and
17                   experience that Subscriber is capable of evaluating the risks and
                     merits of this investment, and Subscriber has had an opportunity
18                   to ask any questions and obtain any additional information desired
19                   concerning the Company.”

20 Id. (Exhibit A), Subscription Agreement, § 2(B), at p. B-2 (underlined emphasis
21 added).
22             40.   The Plaintiff asserts that this representation of the Defendants in the
23 Subscription Agreement, made in connection with the offer, purchase and sale of
24 VEND securities, was false and misleading, which the Fund relied upon, to its
25 detriment.
26             41.   In or about June 2019, the Plaintiff did, in fact, utilize the “opportunity
27 to ask any questions,” and “obtain any additional information desired concerning the
28 Company,” including updated debt information, from the Defendants. Unfortunately,
     {00344025 }                               13
                                            COMPLAINT
Case 3:19-cv-02496-LAB-RBB Document 1 Filed 12/30/19 PageID.14 Page 14 of 30



 1 on or about June 4, 2019 and thereafter, the Defendants lied, provided false
 2 information about its outstanding debts and omitted material information and thereby
 3 misleading the Plaintiff, in direct violation and in breach of the Subscription
 4 Agreement, to FirstFire’s detriment.
 5             42.   Thus, in or about the spring of 2019 and in conjunction with its due
 6 diligence regarding the prospective investment with the Company, the Plaintiff
 7 requested that the Defendants provide information regarding the outstanding debts of
 8 VEND, and the Defendants delivered a document which purported to represent the
 9 complete debt obligations of VEND (hereinafter as the “Spring Debt Schedule”).
10             43.   A true copy of the Defendants’ Spring Debt Schedule is attached, restated
11 and incorporated by reference hereto as Exhibit B.
12             44.   In or about the spring of 2019, the Company and the Individual
13 Defendants represented that VEND had “Outstanding debt as of 3/31/2019” as
14 follows:
                     “Outstanding debt as of 3/31/2019:
15
16                     Convertible secured debt, bearing interest
                       at 10% per annum, payable quarterly. The
17
                       convertible secured debt matures on
18                     December 31, 2018 and has conversion
                       rights at $.16 per share.                            125,000
19
20
                       $2,000,000 Robofusion note payable,
21                     bearing interest at 3.25% per annum.
22                     Principal and interest is due quarterly, over
                       a 3 year period, net of discount of $62,139
23                     and $99,426, respectively.
                                                                          1,079,592
24
25
26
27
28
     {00344025 }                              14
                                           COMPLAINT
Case 3:19-cv-02496-LAB-RBB Document 1 Filed 12/30/19 PageID.15 Page 15 of 30



 1
 2                     $360,000 Promissory Note, non interest
                       bearing. Principal is due monthly, over an
 3                     1.5 year period, net of discount of $27,000       333,000
 4                     and $0 respectively
 5
 6                     Related Party - Secured Promissory Notes,
                       converible [sic] at $.16 per share. Bearing
 7                     interest of 20% with an extended maurity
 8                     [sic] date of June 30, 2019.
                                                                         296,779
 9                                                                     __________
                                                                        1,834,371”
10
11 Spring Debt Schedule (Exhibit B)(original bold).
12             45.   In or about the spring of 2019, the Company and the Individual
13 Defendants represented that VEND had “Issued [debt] subsequent to 3/312019 thru
14 [sic] 5/24/2019” as follows:
15                   “Issued subsequent to 3/31/2019 thru 5/25/2019:
16
                       Unsecured promissory note convertible at
17                     $.50 per share with 15% interest payable
                       biannually and a maturity date of April 10,
18
                       2020.
19                                                                       500,000
20
                       Unsecured promissory notes convertible at
21                     $.50 per share with 15% interest payable
                       biannually, payable at the end of a 24
22
                       month term ending on various dates in
23                     April and May 2021.                            1,150,000
                                                                     __________
24                                                                     1,650,000”
25 Id. (Exhibit B)(original bold).
26             46.   In or about the spring of 2019, the Company and the Individual
27 Defendants further represented that VEND had a “Total” of “$3,484,371” in debt, as
28 a representation of the complete and total debt obligation of the Company. Id.
     {00344025 }                              15
                                           COMPLAINT
Case 3:19-cv-02496-LAB-RBB Document 1 Filed 12/30/19 PageID.16 Page 16 of 30



 1 (Exhibit B)(original bold).
 2             47.   Based upon the information and documents provided by the Company
 3 and the Individual Defendants, the Fund targeted a date of June 6, 2019 to close on
 4 the securities investment transaction with the Company.
 5             48.   In or about May and June 2019, the Fund contacted the Defendants as
 6 the due diligence process was concluded and to attend to final matters regarding the
 7 closing of the securities investment on or about June 6, 2019. The Plaintiff requested
 8 that the Defendants provide updated information regarding, inter alia, the outstanding
 9 debts as incurred by the Company.
10             49.   In response to the Plaintiff’s further due diligence, on or about June 4,
11 2019, the Defendants delivered a document, characterized as “6-D Company Debt,”
12 which purported to represent the complete debt obligations of the Company as of June
13 4, 2019. See Email Thread, dated June 2019, as attached, restated and incorporated by
14 reference hereto as Exhibit C; see also 6-D Company Debt, as attached, restated and
15 incorporated by reference hereto as Exhibit D.
16             50.   The Company’s “6-D Company Debt”, as delivered to the Plaintiff on
17 June 4, 2019, is, and was, identical to “Spring Debt Schedule.” Compare Spring Debt
18 Schedule (Exhibit B) and 6-D Company Debt (Exhibit D).
19             51.   Thus, on or about June 4, 2019, the Company and the Individual
20 Defendants represented to FirstFire that VEND had “Outstanding debt,” as follows:
21
                     “Outstanding debt as of 3/31/2019:
22
23                     Convertible secured debt, bearing interest
                       at 10% per annum, payable quarterly. The
24
                       convertible secured debt matures on
25                     December 31, 2018 and has conversion
                       rights at $.16 per share.                            125,000
26
27
28
     {00344025 }                              16
                                           COMPLAINT
Case 3:19-cv-02496-LAB-RBB Document 1 Filed 12/30/19 PageID.17 Page 17 of 30



 1
                       $2,000,000 Robofusion note payable,
 2                     bearing interest at 3.25% per annum.
                       Principal and interest is due quarterly, over
 3
                       a 3 year period, net of discount of $62,139
 4                     and $99,426, respectively.
                                                                       1,079,592
 5
 6
                       $360,000 Promissory Note, non interest
 7                     bearing. Principal is due monthly, over an
 8                     1.5 year period, net of discount of $27,000
                       and $0 respectively                               333,000
 9
10                     Related Party - Secured Promissory Notes,
                       converible [sic] at $.16 per share. Bearing
11                     interest of 20% with an extended maurity
12                     [sic] date of June 30, 2019.
                                                                         296,779
13                                                                     __________
                                                                       1,834,371”
14
15 6-D Company Debt (Exhibit D)(original bold); cf. Spring Debt Schedule
16 (Exhibit B)(original bold).
17             52.   Furthermore, on or about June 4, 2019, the Company and the Individual
18 Defendants also represented that VEND had “Issued [debt],” as follows:
19
                     “Issued subsequent to 3/31/2019 thru 5/25/2019:
20
21                     Unsecured promissory note convertible at
                       $.50 per share with 15% interest payable
22                     biannually and a maturity date of April 10,
23                     2020.                                             500,000
24
                       Unsecured promissory notes convertible at
25                     $.50 per share with 15% interest payable
                       biannually, payable at the end of a 24
26
                       month term ending on various dates in            1,150,000
27                     April and May 2021.                             __________
28                                                                      1,650,000”

     {00344025 }                              17
                                           COMPLAINT
Case 3:19-cv-02496-LAB-RBB Document 1 Filed 12/30/19 PageID.18 Page 18 of 30



 1 6-D Company Debt (Exhibit D)(original bold); cf. Spring Debt Schedule
 2 (Exhibit B)(original bold).
 3             53.   Moreover, on or about June 4, 2019, the Company and the Individual
 4 Defendants further represented that VEND had a “Total” of “$3,484.371” in debt, as
 5 a representation of the complete and total debt obligation of the Company. 6-D
 6 Company Debt (Exhibit D) (original bold); cf. Spring Debt Schedule (Exhibit B)
 7 (original bold).
 8             54.   On or about June 4, 2019, the Defendants did not represent to the
 9 Plaintiff, in any manner whatsoever, and omitted material information to the Fund
10 while under a duty to disclose material information that a reasonable investor would
11 need in order to make an investment decision, that VEND had closed on, or was in the
12 process of closing on, debt totaling $750,000.00 (hereinafter the “Undisclosed Note”)
13 on that same date.
14             55.   The Plaintiff thereafter discovered that the 6-D Company Debt and the
15 June 4th representations of the Defendants, made in connection with the offer,
16 purchase and sale of VEND securities, was false, fraudulent and misleading, which
17 the Fund relied upon, to its detriment.
18             B.    FirstFire Invests in VEND and the Transaction Documents
19             56.   On or about June 6, 2019, the Company executed, inter alia, a certain
20 Subscription Agreement (hereinafter the “Subscription” or “Agreement”) and a
21 certain Convertible Promissory Note in the amount of $250,000.00 (hereinafter the
22 “Convertible Note” or the “Note”) and, with the Subscription Agreement and the
23 Convertible Note, (collectively hereinafter the “Transaction Documents”), thereby
24 entering into a contract with Plaintiff FirstFire for its investment in VEND. See PPM
25 (Exhibit A) and the Subscription Agreement, attached, restated and incorporated by
26 reference thereto as Exhibit A, and Convertible Note, attached, restated and
27 incorporated by reference thereto as Exhibit B.
28             57.   In detrimental reliance upon the information, representations and
     {00344025 }                             18
                                          COMPLAINT
Case 3:19-cv-02496-LAB-RBB Document 1 Filed 12/30/19 PageID.19 Page 19 of 30



 1 statements from the Defendant, the Plaintiff invested hundreds of thousands of dollars
 2 in the Company, which has, and has had, a fiduciary duty and a duty of the utmost
 3 loyalty to the Plaintiff.
 4             58.   Unfortunately, to its detriment, the Plaintiff learned that the Defendant
 5 misrepresented and deceived the Fund, omitted material information while having a
 6 duty of disclosure, regarding the Company, and perpetrated securities fraud in
 7 connection with the offer, purchase and sale of securities, in violation of, inter alia,
 8 Section 10(b) of the Securities Exchange Act of 1934, as amended, and Rule 10b-5,
 9 as promulgated thereunder, and the California Securities Law, Corporations Code §§
10 25110, 25500 and 25401.
11             59.   On or about October 16, 2019, the Fund reviewed the Company’s Form
12 10-K, as filed with the U.S. Securities and Exchange Commission (hereinafter
13 “SEC”), which provided as follows:
14                   “Convertible unsecured redeemable note
15                   On June 4, 2019, the Company issued a $750,000 convertible
16                   redeemable promissory note (the “Note”) in exchange for cash
                     proceeds of $735,000 as $15,000 was deducted by the Note holder
17                   for legal fees. The Note matures on June 4, 2020 and bears interest
18                   at a rate of 6% annum, payable paid annually. The note has
                     conversion rights at $0.70 per share if converted within the first
19                   180 days of issuance, after which the holder has the right to convert
20                   the Note at 65% of the lowest closing bid price of the common
                     stock for fifteen prior trading days including the day upon which
21
                     the notice of conversion is received by the Company. The
22                   Company determined that the conversion right is a derivative in
                     accordance with ASC 815, Derivatives and Hedges, and at the time
23
                     of issuance a debt discount of $695,989 was recorded and will be
24                   amortized on a straight-line basis over the life of the note to
                     accretion of discount on notes payable in the accompanying
25
                     statement of operations.”
26
27 See Certain Pages of VEND Form 10-K, as filed on October 16, 2019, as attached,
28 restated and incorporated by reference hereto as Exhibit E.
     {00344025 }                               19
                                            COMPLAINT
Case 3:19-cv-02496-LAB-RBB Document 1 Filed 12/30/19 PageID.20 Page 20 of 30



 1             60.   Notwithstanding the materiality of the Undisclosed Note and its various
 2 material terms, including but not limited to its conversion features, the Company
 3 failed to disclose the existence of the Undisclosed Note to FirstFire prior to executing
 4 the Transaction Documents and/or prior to the closing of the FirstFire investment
 5 transaction on June 6th, 2019.
 6             61.   The Defendants misrepresented and deceived the Fund, omitted material
 7 information while having a duty of disclosure, regarding the Company, and
 8 perpetrated securities fraud in connection with the offer, purchase and sale of
 9 securities, in violation of, inter alia, Section 10(b) of the Securities Exchange Act of
10 1934, as amended, and Rule 10b-5, as promulgated thereunder, and the California
11 Securities Law, Corporations Code §§ 25110, 25500 and 25401, by failing to identify
12 the Undisclosed Note in the PPM, and by failing to amend the same prior to June 6,
13 2019.
14             62.   On or about October 24, 2019, the Fund delivered correspondence
15 (hereinafter the “Demand Letter”) to the Defendants informing the Company that the
16 failure to disclose the existence of the Undisclosed Note and the various variable
17 conversion features to FirstFire was a material omission and demanded that the
18 Company pay the Fund $255,000.00 on or before October 28, 2019, to extinguish the
19 Note and avoid further escalation. See Demand Letter from Anthony L.G., PLLC,
20 dated October 24, 2019, as attached, restated and incorporated by reference herein as
21 Exhibit F.
22             63.   On or before December 6, 2019, the Company was obligated to make a
23 semi-annual interest payment to the Plaintiff.
24             64.   As of the date hereof, the Defendants have failed make any such semi-
25 annual interest payment – or any payment whatsoever – to the Plaintiff, and the
26 Company is in default under the Note and in accordance with the terms and conditions
27 of the Subscription Agreement, Note and Transaction Documents.
28             65.   As of the date hereof, the Defendants have failed to respond to the
     {00344025 }                              20
                                           COMPLAINT
Case 3:19-cv-02496-LAB-RBB Document 1 Filed 12/30/19 PageID.21 Page 21 of 30



 1 Demand Letter and have failed to repay the Fund any sum or the damages which it
 2 has suffered as a result of the securities fraud, fraud and deceit, and unfair and
 3 deceptive trade practices perpetrated by the Defendants.
 4             66.    The Defendants have committed securities fraud, and have made material
 5 misrepresentations and omitted material information while having a duty to disclose
 6 the same to the Plaintiff, prior to and in connection with the offer, purchase and sale
 7 of securities with FirstFire, and in connection with the Transaction Documents by
 8 which the Plaintiff invested hundreds of thousands of dollars in the Company.
 9             67.    As a direct and proximate cause of the violations of the federal and state
10 securities laws of the Defendants, Plaintiff FirstFire has suffered irreparable harm, and
11 general, special, and consequential damages, including, but not limited to, loss of
12 profits, interest, and other damages, injuries, and losses, to its detriment, and resulted
13 in the unjust enrichment of the Defendants.
14                                  V. VIOLATIONS OF LAW
15                 COUNT I - VIOLATIONS OF FEDERAL SECURITIES LAWS
16                                      (as to All Defendants)
17             68.    The Plaintiff reasserts Paragraphs 1 through 67 of the Complaint,
18 together with Exhibits, and restates and incorporates them herein by reference.
19             69.    The Defendants violated the Securities Act, 15 U.S.C §77a, et seq., in
20 addition to Section 10(b) of the Exchange Act, 15 U.S.C. §78j(b) and Rule 10b-5
21 promulgated thereunder, 17 C.F.R. §240.10b-5, in that, as described herein, and in
22 connection with the purchase, offer and sale of securities, they knowingly, recklessly
23 and intentionally:
24                    a)    employed manipulative and deceptive devices and contrivances;
25                    b)    employed devices, schemes and artifices to defraud;
26                    c)    made untrue statements of material fact and omitted to state
27                          material facts necessary in order to make statements made, in light
28                          of the circumstances under which they were made, not misleading;
     {00344025 }                               21
                                            COMPLAINT
Case 3:19-cv-02496-LAB-RBB Document 1 Filed 12/30/19 PageID.22 Page 22 of 30



 1                         and
 2                   d)    engaged in acts, practices and a course of business which operated
 3                         as a fraud or deceit upon the Plaintiff.
 4             70.   As a direct and proximate cause of the violations of the federal securities
 5 laws by the Defendants, Plaintiff FirstFire has suffered, and continues to suffer,
 6 irreparable harm, and general, special, and consequential damages, including, but not
 7 limited to, loss of profits, interest, and other damages, injuries, and losses, to its
 8 detriment, and resulted in the unjust enrichment of the Defendants.
 9                        COUNT II - VIOLATIONS OF CALIFORNIA
10      SECURITIES LAW OF 1968, CORPORATIONS CODE §§ 25110, 25500 &
11                                              25401
12                                     (as to All Defendants)
13             71.   The Plaintiff reasserts Paragraphs 1 through 70 of the Amended
14 Complaint, together with Exhibits, and restates and incorporates them herein by
15 reference.
16             72.   The Defendant violated the California Corporations Code §§§ 25110,
17 25500 and 25401, in that, as described herein, it offered and sold securities by means
18 of untrue statements of material fact.
19             73.   The Defendant recklessly and intentionally misrepresented material
20 information and omitted disclosure of material information to the Plaintiff in
21 connection with the offer, purchase and sale of securities in the State of California.
22             74.   As a direct and proximate cause of the violations of the California state
23 securities laws by the Defendants, Plaintiff FirstFire has suffered, and continues to
24 suffer, irreparable harm, and general, special, and consequential damages, including,
25 but not limited to, loss of profits, interest, and other damages, injuries, and losses, to
26 its detriment, and resulted in the unjust enrichment of the Defendants.
27 / / /
28 / / /
     {00344025 }                               22
                                            COMPLAINT
Case 3:19-cv-02496-LAB-RBB Document 1 Filed 12/30/19 PageID.23 Page 23 of 30



 1                         COUNT III – BREACHES OF CONTRACT
 2                                    (as to Defendant VEND)
 3             75.   The Plaintiff reasserts Paragraphs 1 through 74 of the Complaint,
 4 together with Exhibits, and restates and incorporates them herein by reference.
 5             76.   Pursuant to the Subscription Agreement, the Convertible Note and the
 6 Transaction Documents, the Fund invested in the Company and sought to become a
 7 shareholder, in good faith, to join the Company in the accomplishment of its business
 8 goals and in accordance with the standards of the business and the securities industry.
 9             77.   The Fund alleges that the Company is liable for a breach of contract and
10 for a breach of an implied covenant of good faith and fair dealing. A breach of contract
11 is failure without excuse to perform a duty which is due under the contract.
12 Additionally, the interpretation of a contract is a question of law, not fact. If the
13 wording is not ambiguous, then the contract must be enforced according to its plain
14 terms.
15             78.   The Plaintiff performed its obligations under the Transaction
16 Documents, and in good faith.
17             79.   The Defendant, by its conduct described herein, violated the Transaction
18 Documents, breaching its contracts with the Plaintiff.
19             80.   As a direct and proximate cause of the Defendant’s breaches of its
20 contract, the Plaintiff has suffered, and continues to suffer, irreparable harm, and
21 general, special, and consequential damages, including, but not limited to, loss of
22 profits, interest, and other damages, injuries, and losses, to its detriment.
23                          COUNT IV – BREACHES OF IMPLIED
24                     COVENANT OF GOOD FAITH-FAIR DEALING
25                                    (as to Defendant VEND)
26             81.   The Plaintiff reasserts Paragraphs 1 through 80 of the Complaint,
27 together with Exhibits, and restates and incorporates them herein by reference.
28             82.   It is well established in that every contract carries an implied covenant of
     {00344025 }                               23
                                            COMPLAINT
Case 3:19-cv-02496-LAB-RBB Document 1 Filed 12/30/19 PageID.24 Page 24 of 30



 1 good faith and fair dealing whereby the parties treat each other fairly and act in good
 2 faith and no party to the contract shall take any action to harm another party’s rights
 3 under the contract. The duty imposed by this "implied covenant of good faith and fair
 4 dealing" pertains to bad faith in the performance of a contract, not just in its execution
 5 or negotiation. Implicit in every contract is the requirement on faithfulness to an
 6 agreed upon common purpose and consistency with the justified expectations of the
 7 other party.
 8             83.   A breach of contract is the failure to perform for which legal excuse is
 9 lacking. As a matter of law, a contract existed, which the Company breached and
10 failed to comply with the covenant of good faith and fair dealing. The law is clear -
11 the Fund had binding contracts and the Company has no legal basis, as a matter of
12 law, to avoid its obligations under the Transaction Documents, including but not
13 limited to damages which arose, and which might arise, as a result from the breach of
14 such Transaction Documents.
15             84.   The Defendant had a duty of good faith and fair dealing in its dealings
16 with the Plaintiff and pursuant to the promises, contracts, and statements made to the
17 Plaintiff to induce it to enter into the contracts and provide assets to the Defendant in
18 exchange for its promise to honor its obligation under the same.
19             85.   Under the covenant, the Defendant was obligated to a good faith
20 performance of its obligations under the Transaction Documents with FirstFire, and
21 to be faithful and consistent to the justified expectations of the Plaintiff.
22             86.   As described above, the Defendant breached the implied covenant of
23 good faith and fair dealing with the Plaintiff.
24             87.   As a direct and proximate cause of the Defendant’s breaches of the
25 implied covenant of good faith and fair dealing, the Plaintiff has suffered, and
26 continues to suffer, irreparable harm, and general, special, and consequential
27 damages, including, but not limited to, loss of profits, interest, and other damages,
28 injuries, and losses, to its detriment.
     {00344025 }                              24
                                           COMPLAINT
Case 3:19-cv-02496-LAB-RBB Document 1 Filed 12/30/19 PageID.25 Page 25 of 30



 1                            COUNT V – UNJUST ENRICHMENT
 2                                     (as to All Defendants)
 3             88.   The Plaintiff reasserts Paragraphs 1 through 87 of the Complaint,
 4 together with the Exhibits, and restates and incorporates them herein by reference.
 5             89.   The Defendants illegally received assets and benefits from the Plaintiff,
 6 as arising from their false and fraudulent statements and misrepresentations, and
 7 without providing equivalent value therefor.
 8             90.   The Defendants’ actions, courses of conduct, and omissions were
 9 wantonly, intentionally, and maliciously conducted against the Plaintiff, to its
10 detriment.
11             91.   The Defendants have been unjustly enriched by its actions, as described
12 herein.
13             92.   As a direct and proximate cause of the Defendants’ unjust enrichment,
14 the Plaintiff has suffered, and continues to suffer, irreparable harm, and general,
15 special, and consequential damages, including, but not limited to, loss of profits,
16 interest, and other damages, injuries, and losses, to its detriment.
17                      COUNT VI – BREACH OF FIDUCIARY DUTY
18                                     (as to All Defendants)
19             93.   The Plaintiff reasserts Paragraphs 1 through 92 of the Complaint,
20 together with the Exhibits, and restates and incorporates them herein by reference.
21             94.   A fiduciary relationship existed between the Plaintiff and the Defendants,
22 requiring them to act with a duty of the utmost loyalty and trust on behalf of the
23 Plaintiff. As fiduciaries, the Defendants were required to maintain and protect the
24 welfare of the Plaintiff.
25             95.   By engaging in the conduct described herein, the Defendants breached
26 their respective fiduciary duties to the Plaintiff.
27             96.   As a direct and proximate cause of the Defendants’ breach of fiduciary
28 duty, the Plaintiff has suffered, and continues to suffer, irreparable harm, and general,
     {00344025 }                              25
                                           COMPLAINT
Case 3:19-cv-02496-LAB-RBB Document 1 Filed 12/30/19 PageID.26 Page 26 of 30



 1 special, and consequential damages, including, but not limited to, loss of profits,
 2 interest, and other damages, injuries, and losses, to its detriment.
 3                            COUNT VII – FRAUD AND DECEIT
 4                                (AS TO ALL DEFENDANTS)
 5             97.   The Plaintiff reasserts Paragraphs 1 through 96 of the Complaint,
 6 together with the Exhibits, and restates and incorporates them herein by reference.
 7             98.   The actions of the Defendants described herein constitute fraud and
 8 deceit, including but not limited to the following:
 9                   a)    the Defendants made false representations of material facts, and/or
10                         omitted material facts with a duty of disclosure, knowing or having
11                         reason to know of their falsity;
12                   b)    the Defendants made said misrepresentations and omissions for
13                         the purpose of inducing reliance from the Plaintiff; and
14                   c)    the Plaintiff did rely upon said misrepresentations and omissions,
15                         to its detriment.
16             99.   As a direct and proximate cause of the Defendants’ fraud and deceit, the
17 Plaintiff has suffered, and continues to suffer, irreparable harm, and general, special,
18 and consequential damages, including, but not limited to, loss of profits, interest, and
19 other damages, injuries, and losses, to its detriment.
20
21                   COUNT VIII - NEGLIGENT MISREPRESENTATION
22                                     (as to All Defendants)
23             100. The Plaintiff reasserts Paragraphs 1 through 99 of the Complaint,
24 together with Exhibits, and restates and incorporates them herein by reference.
25             101. The conduct of the Defendants as described herein constitutes negligent
26 misrepresentation because the Defendants negligently provided the Plaintiff with
27 erroneous and misleading information, and negligently omitted material information
28 with a duty to disclose, to the Plaintiff’s detriment.
     {00344025 }                                  26
                                               COMPLAINT
Case 3:19-cv-02496-LAB-RBB Document 1 Filed 12/30/19 PageID.27 Page 27 of 30



 1             102. As a direct and proximate cause of the Defendants’ negligent
 2 misrepresentations, the Plaintiff has suffered, and continues to suffer, irreparable
 3 harm, and general, special, and consequential damages, including, but not limited to,
 4 loss of profits, interest, and other damages, injuries, and losses, to its detriment.
 5                        COUNT IX - VIOLATIONS OF CALIFORNIA
 6                        BUSINESS AND PROFESSIONS CODE § 17200
 7                                      (as to All Defendants)
 8             103. The Plaintiff reasserts Paragraphs 1 through 102 of the Complaint,
 9 together with the Exhibits, and restates and incorporates them herein by reference.
10             104. At all relevant times herein, the Defendants conducted a trade or
11 business, as defined by the California Business and Professions Code § 17200, within
12 the Southern District of California.
13             105. The conduct of the Defendants as described herein, constitutes unfair and
14 deceptive trade practices, and unfair competition, under the California Business and
15 Professions Code § 17200, including but not limited to claims that the Defendants:
16                   a)     executed the Transaction Documents with full knowledge and
17                          understanding of the Defendant’s obligations to the Plaintiff;
18                   b)     fraudulently induced the Plaintiff to invest in the Company and
19                          thereby breached its promises to the Plaintiff;
20                   c)     fraudulently concealed from the Plaintiff the full and complete
21                          financial and operational details and prospects of the Company in
22                          inducing the Plaintiff to make its investment in the Company;
23                   d)     fraudulently delivered the 6-D Company Debt on June 4th, which
24                          falsely represented the outstanding debt incurred by the Company;
25                   e)     fraudulently failed to update the PPM, or amend the same, relating
26                          to the June 4th transaction, and/or delivered an updated, amended
27                          PPM to the Plaintiff;
28                   f)     knowingly and intentionally concealed these activities from the
     {00344025 }                               27
                                            COMPLAINT
Case 3:19-cv-02496-LAB-RBB Document 1 Filed 12/30/19 PageID.28 Page 28 of 30



 1                         Plaintiff, to its detriment; and/or
 2                  g)     violated the requirements, terms and conditions of existing
 3                         statutes, rules and regulations meant for the protection of the
 4                         public's health, safety or welfare.
 5             106. As a direct and proximate cause of the Defendants’ violations of the
 6 California Business and Professions Code § 17200, the Plaintiff has suffered, and
 7 continues to suffer, irreparable harm, and general, special, and consequential
 8 damages, including, but not limited to, loss of profits, interest, and other damages,
 9 injuries, and losses, to its detriment.
10
11                                VI. REQUESTS FOR RELIEF
12             WHEREFORE, the Plaintiff, FirstFire Global Opportunities Fund, LLC,
13 respectfully request that this Honorable Court grant it the following relief:
14             A)   Order, grant and enter temporary, preliminary and permanent injunctive
15                  and equitable relief, and specific performance, and finding that the
16                  Plaintiff has suffered irreparable harm, has a likelihood of success on the
17                  merits, that the balance of hardships favors the Plaintiff and that it is in
18                  the public interest to grant such temporary, preliminary and permanent
19                  injunctive and equitable relief, and specific performance for the benefit
20                  of the Plaintiff, as set forth herein;
21             B)   Determine that the Defendants are liable for all damages, losses, and
22                  costs, as alleged herein;
23             C)   Determine and award the Plaintiff, FirstFire Global Opportunities Fund,
24                  LLC, the actual losses sustained by it as a result of the violations of law
25                  by the Defendants, as set forth herein;
26             D)   Render a judgment and decision on behalf of the Plaintiff, FirstFire
27                  Global Opportunities Fund, LLC, on all Counts of the Complaint, and
28                  issue findings of fact and rulings of law, as necessary and appropriate,
     {00344025 }                               28
                                            COMPLAINT
Case 3:19-cv-02496-LAB-RBB Document 1 Filed 12/30/19 PageID.29 Page 29 of 30



 1                  that the Defendants are liable, in all respects;
 2             E)   Order, decide, adjudge, and determine that the liability of the Defendants,
 3                  are for all losses, injuries, and damages, special, consequential, general,
 4                  punitive, and/or otherwise, and for all interest and costs, as alleged
 5                  herein;
 6             F)   Award the Plaintiff, FirstFire Global Opportunities Fund, LLC, its costs,
 7                  including, but not limited to, filing fees, costs, expenses and interest, for
 8                  being required to prosecute this action;
 9             G)   Award the Plaintiff, FirstFire Global Opportunities Fund, LLC, its actual
10                  attorneys’ fees, for being required to prosecute this action;
11             H)   Award the Plaintiff, FirstFire Global Opportunities Fund, LLC, multiple,
12                  double, treble, and/or punitive damages in an amount to be determined;
13             I)   Enter judgment on behalf of the Plaintiff, FirstFire Global Opportunities
14                  Fund, LLC, on the Complaint;
15             J)   Order declaratory relief, as appropriate and as this Honorable Court
16                  deems necessary; and/or
17             K)   Any additional relief, which this Honorable Court deems just and proper.
18
19 / / /
20 / / /
21 / / /
22 / / /
23 / / /
24 / / /
25 / / /
26 / / /
27 / / /
28 / / /
     {00344025 }                              29
                                           COMPLAINT
Case 3:19-cv-02496-LAB-RBB Document 1 Filed 12/30/19 PageID.30 Page 30 of 30



1       THE PLAINTIFF, FIRSTFIRE GLOBAL OPPORTUNITIES FUND, LLC,
2                  DEMANDS A TRIAL BY JURY ON ALL COUNTS SO TRIABLE
3
4                                       Respectfully Submitted,
5
6 Dated: December 30, 2019              HENNELLY & GROSSFELD LLP
7
                                        By: s/ Thomas H. Case
8                                       Thomas H. Case, Esq.
9                                       Michael G. King, Esq.

10                                      Attorneys for Plaintiff
11                                      FirstFire Global Opportunities Fund, LLC
                                        Email: tcase@hgla.com
12                                      Email: mking@hgla.com
13
                                        OF COUNSEL:
14
15                                      By: s/ Philip M. Giordano
                                        Philip M. Giordano, Esq.
16                                       (pro hac vice pending)
17                                      Sophia E. Kyziridis, Esq.
                                         (pro hac vice pending)
18                                      Giordano & Company, P.C.
19                                      REED & GIORDANO, P.A.
                                        47 Winter Street, Suite 800
20                                      Boston, Massachusetts 02108-4774
21                                      Telephone: (617) 723-7755
                                        Facsimile: (617) 723-7756
22
23                                      Attorneys for Plaintiff
                                        FirstFire Global Opportunities Fund, LLC
24                                      Email: pgiordano@reedgiordano.com
25                                      Email: skyziridis@reedgiordano.com
26
27
28
     {00344025 }                         30
                                      COMPLAINT
